Citation Nr: 0110116	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  90-24 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cervicocranial 
syndrome with vertigo and headaches.  

2.  Entitlement to an increased disability evaluation for the 
veteran's lumbar spine degenerative disc disease and 
hypertrophic spondylosis, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from March 1945 to October 
1946 and from June 1951 to March 1958.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1989 rating decision of the Los Angeles, California, 
Regional Office (RO) which denied an increased disability 
evaluation for the veteran's service-connected lumbar spine 
degenerative disc disease.  In February 1990, the RO 
recharacterized the veteran's service-connected lumbosacral 
spine disorder as lumbar spine hypertrophic spondylosis; 
assigned a 20 percent evaluation for that disorder; and 
effectuated the award as of March 29, 1989.  In December 
1990, the Board remanded the veteran's claim to the RO for 
additional development of the record.  

In August 1991, the RO denied service connection for 
cervicocranial syndrome with vertigo and bilateral hearing 
loss disability.  In September 1992, the Board remanded the 
veteran's claims to the RO for additional action.  

In July 1993, the RO denied a total rating for compensation 
purposes based on individual unemployability and a permanent 
and total disability rating for pension purposes.  In July 
1994, the Board granted service connection for left ear 
hearing loss disability and remanded the veteran's remaining 
claims to the RO for additional action.  In September 1995, 
the RO denied service connection for headaches.  In January 
1997, the Board again remanded the veteran's claims to the RO 
for additional development of the record.  

In June 1999, the RO, in pertinent part, granted service 
connection for right ear hearing loss disability; assigned a 
40 percent evaluation for the veteran's service-connected 
bilateral hearing loss disability; increased the evaluation 
for the his lumbar spine disorder from 20 to 40 percent and 
effectuated the award as of March 29, 1989; granted a total 
rating for compensation purposes based on individual 
unemployability; and determined that his claim for 
cervicocranial syndrome with vertigo and headaches was not 
well-grounded.  The veteran has been represented throughout 
this appeal by the Disabled American Veterans.  
Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim for an increased evaluation to the Department of 
Veterans Affairs (VA) Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The issue of the veteran's entitlement to service connection 
for cervicocranial syndrome is address in the REMAND portion 
of the decision below.  


FINDING OF FACT

The veteran's lumbar spine degenerative disc disease and 
hypertrophic spondylosis have been shown to be manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy including 
characteristic pain, demonstrable muscle spasms, and 
bilateral absent ankle jerks.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for the veteran's 
lumbar spine degenerative disc disease and hypertrophic 
spondylosis have been met.  38 U.S.C.A. § 1151 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the veteran's claim of entitlement to an 
increased evaluation for his lumbar spine disorder, the Board 
observes that the VA has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The veteran has been advised of the evidence 
that would be necessary for him to substantiate his claim by 
the statement of the case and supplemental statements of the 
case.  Multiple VA examinations have been conducted.  The 
resulting written reports have been incorporated into the 
claims files.  Any duty imposed by VCAA, including the duty 
to assist and to provide notification, has been met.  


I.  Historical Review

The veteran's service medical records indicate that he was 
seen on several occasions for complaints of lumbar spine 
strain, pain, and stiffness.  The report of a November 1957 
Air Force physical evaluation notes that the veteran 
complained of pain over the lower lumbar spine on palpation.  
He was diagnosed with a herniated nucleus pulposus of 
undetermined cause.  The report of a June 1958 VA examination 
for compensation purposes indicates that the veteran 
exhibited a normal lumbosacral spine range of motion with 
symptoms only at the extremes of motion.  The veteran was 
diagnosed with a symptomatic herniated nucleus pulposus.  In 
July 1958, the VA established service connection for lumbar 
spine degenerative disc disease and assigned a 10 percent 
evaluation for that disability.  

The report of a December 1989 VA examination for compensation 
purposes indicates that the veteran exhibited significant 
lumbar spine limitation of motion; subjective diminution of 
sensation to light touch and pinprick along the posterior 
aspects of both thighs; and radiological evidence consistent 
with hypertrophic changes throughout the lumbar spine.  
Impressions of symptomatic spinal stenosis at L4-S1 and 
moderately advanced hypertrophic lumbar spondylosis were 
advanced.  In February 1990, the RO recharacterized the 
veteran's lumbar spine disorder as hypertrophic lumbar spine 
spondylosis; assigned a 20 percent evaluation for that 
disorder under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5210-5292; and effectuated the award as of 
March 29, 1989.  In June 1999, the RO increased the 
evaluation for the veteran's lumbar spine disorder from 20 to 
40 percent and effectuated the award as of March 29, 1989.  


II.  Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain, demonstrable 
muscle spasms, and absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (2000).  Severe limitation of motion of the lumbar 
segment of the spine warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code Diagnostic Code 5292 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 (1999) prohibiting the 
evaluation of "an identical manifestation under two 
different diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).  
In his March 1989 claim for an increased evaluation, the 
veteran advanced that his service-connected lumbar spine 
disorder had increased in severity and warranted assignment 
of an increased evaluation.  He stated that he experienced a 
burning sensation down both lower extremities.  

In his July 1989 notice of disagreement, the veteran conveyed 
that his lumbar spine disorder was manifested by persistent 
and pronounced symptoms including bilateral hip and lower 
extremity pain and numbness; sciatic neuropathy; demonstrable 
muscle spasms; a nerve block; pinched nerves; and occasional 
reversed nerve signals.  He stated that his back 
symptomatology prevented him from standing for prolonged 
periods of time; affected his urine; and necessitated that he 
crawl to the bathroom at night.  

An August 1989 VA hospital summary indicates that the veteran 
complained of back pain; leg pain which radiated up the 
posterior aspects to the buttocks; bilateral foot numbness; 
and a lack of endurance while walking.  He presented a 
history of ruptured L3-4 and L4-5 herniated nuclei pulposus 
following a 1958 airplane crash.  On examination, the veteran 
exhibited a good, but cautious gait; bilateral 1-2+ knee 
jerks and bilateral 2+ ankle jerks; decreased sensation to 
pinprick over the feet up to the ankles; and normal lower 
extremity sensation above the ankles.  The veteran was 
diagnosed upon discharge with right lower lumbar 
radiculopathy by history.  

A September 1989 evaluation from C. J. Goodman, D.C., conveys 
that the veteran complained of severe lumbar spine pain which 
radiated down the legs; lumbar muscle spasm; and lower 
extremity numbness which interfered with his ability to walk.  
The veteran's symptoms were exacerbated by walking and 
standing.  Contemporaneous X-ray studies of the lumbar spine 
revealed advanced degenerative disc disease including L4-5 
and L5-S1 disc narrowing and apparent myospasm.  Dr. Goodman 
diagnosed the veteran with lumbar intervertebral disc 
syndrome, advanced degenerative disc disease, and sciatic 
neuritis.  The doctor stated that all positive tests and 
X-ray findings were consistent with the veteran's "area of 
complaints in the lower extremities."  

In his September 1989 substantive appeal, the veteran 
reiterated that his lumbar spine disorder was manifested by 
persistent pronounced symptoms including sciatic neuropathy, 
pain, and demonstrable muscle spasms.  In an October 1989 
written statement, the veteran asserted that his 
service-connected disability warranted a total disability 
evaluation.  

At the December 1989 VA examination for compensation 
purposes, the veteran complained of bilateral lower extremity 
muscle spasms, cramping, numbness and a fatigue sensation.  
The sensation occurred after a period of activity of two 
hours' duration.  He reported that his lower extremity 
symptomatology was exacerbated by standing and walking and 
rendered him totally disabled.  On examination, the veteran 
exhibited a normal gait; a lumbar spine range of motion of 
forward flexion to 60 degrees with a flat back, extension to 
10 degrees with increased pain, and bilateral lateral bending 
to 20 degrees; bilateral absent deep tendon reflexes; and 
subjective diminution of sensation to light touch and 
pinprick over the posterior aspects of the thighs.  
Contemporaneous X-ray studies of the lumbosacral spine 
revealed exaggerated lordosis of the lumbosacral junction; 
intervertebral disc space narrowing at L4-5 and L5-S1; a few 
small anterior spur formations; reduction of the 
anteroposterior dimension of the spinal canal at L4-5 "by 
developmentally short pedicles," and no other gross 
abnormalities.  The veteran was diagnosed with symptomatic 
L4-S1 spinal stenosis and moderately advanced hypertrophic 
lumbar spine spondylosis.  The VA physician commented that 
the chiropractic diagnoses listed in Dr. Goodman's September 
1989 evaluation "were not borne out on today's 
examination."  

In a June 1990 written statement, the local accredited 
representative advanced that the veteran had difficulty 
walking due to continuous ankle and foot swelling.  The local 
accredited representative stated that the veteran's lumbar 
spine disorder met the criteria for assignment of a 40 
percent evaluation.  

In a September 1990 evaluation, Dr. Goodman stated that the 
veteran's lumbar spine disorder continued to worsen.  He 
commented that "all positive examination findings are 
consistent with the patient's areas of complaint."  
At a March 1991 VA examination for compensation purposes, the 
veteran complained of incapacitating chronic lumbar spine 
pain which radiated down the lower extremities.  The veteran 
clarified that his lumbar spine pain was occasionally 
exacerbated by lying in bed, but not by either walking or 
standing.  On examination, the veteran exhibited a normal 
gait and bilateral 1+ knee jerks and trace ankle jerks.  A 
contemporaneous electromyographic study of the lumbosacral 
paraspinous and lower extremity muscles revealed no 
abnormalities.  An impression of "subjective complaint of 
pain" was advanced.  The VA examiner stated that there were 
no objective signs of radiculopathy or myelopathy and no 
history of "pain which might indicate symptoms of spinal 
stenosis despite what X-rays show."  

A March 1991 written statement from Dr. Goodman reported that 
the veteran had been treated for pronounced sciatic 
neuropathy manifested by incapacitating constant radiating 
lumbar spine pain.  The doctor stated that the veteran's 
lumbar spine pain had increased in severity and was more 
disabling than reported by the VA.  A March 1991 written 
statement from A. C. Fingerle, M.D., relates that the veteran 
had been seen on a periodic basis for progressive, 
pronounced, and constant sciatic neuropathy.  A July 1991 
written statement from Robert J. Borse reports that the 
veteran was permanently and totally disabled by his chronic 
back pain and syncope.  

In a September 1991 written statement, the veteran asserted 
that his service-connected lumbar spine disorder had 
increased in severity.  An October 1991 written statement 
from the local accredited representative advances that the 
veteran had lumbar spine discogenic disease and should be 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  
At a February 1993 VA examination for compensation purposes, 
the veteran complained of severe chronic radiating lumbar 
spine pain and bilateral foot swelling.  He denied 
experiencing either bowel or bladder symptoms or any sensory 
complaints.  He reported that he had obtained good relief 
with medications and natural herbs.  On examination, the 
veteran exhibited pain over the lower lumbar spine and 
sacrum; a normal gait; give-way weakness of the knees; 
bilateral 1+ knee jerks and absent ankle jerks; and no point 
tenderness.  The veteran was diagnosed with low back pain 
secondary to an old traumatic injury with no evidence of a 
root lesion or a sciatic nerve injury.  

At a July 1994 VA examination for compensation purposes, the 
veteran complained of radiating lumbar spine pain.  On 
examination, the veteran exhibited a lumbar spine range of 
motion of flexion to 90 degrees, extension to 30 degrees, 
bilateral lateral bending to 40 degrees, and bilateral 
rotation to 35 degrees.  The veteran was diagnosed with 
lumbar spine discogenic disease and multiple osteoarthritic 
changes.  The VA physician commented that the veteran's lower 
extremity pain was secondary to his lumbar spine disorder.  A 
contemporaneous X-ray study of the lumbar spine showed 
findings consistent with mild to moderate degenerative disc 
disease with diffused osteophytosis.  

At an August 1994 VA examination for compensation purposes, 
the general medical examiner diagnosed the veteran with 
peripheral neuropathy.  On orthopedic evaluation, the veteran 
exhibited a fairly rigid lumbar spine; a lumbar spine range 
of motion of forward flexion to 45 degrees, extension to 10 
degrees, bilateral lateral bending to 30 degrees, and 
bilateral rotation to 30 degrees; and diminished deep tendon 
reflexes "throughout."  Contemporaneous X-ray studies of 
the lumbar spine revealed findings consistent with moderate 
to severe spondylosis with spur formation and severe L4-5 and 
L5-S1 disc narrowing or degeneration.  An impression of 
hypertrophic lumbar spine spondylosis with sensory 
radiculopathy was advanced.  

A March 1999 neurological evaluation from Robert A. Moore, 
M.D., reports that the veteran complained of intermittent 
daily radiating low back pain associated with bending, 
stooping, and lifting and intermittent paresthesias in the 
buttocks.  Dr. Moore observed a mildly widened gait; mild 
lumbar spine limitation of motion; bilateral knee and ankle 
jerks of trace/4; and no sensory impairment.  The doctor 
stated that the veteran might have functional limitation 
associated with his lumbar spine disorder.  

A March 1999 internal medicine evaluation from Afsaneh 
Khalili, M.D., conveys that the veteran complained of chronic 
low back pain which was exacerbated by prolonged periods of 
sitting and relieved by bed rest.  Dr. Khalili observed a 
slow normal gait; abnormal posture with decreased lumbar 
lordosis; mid-lumbar spine tenderness; a lumbar spine range 
of motion of forward flexion to 45 degrees with pain, 
extension to 20 degrees with pain, bilateral lateral bending 
to 25 degrees with pain, and bilateral rotation to 20 
degrees; fatigue and lack of endurance following repeated 
motion of the lumbar spine; absent bilateral knee and ankle 
jerks; and no sensory impairment.  The veteran was diagnosed 
with lumbosacral spine discogenic disease.  The doctor 
commented that the veteran's severe lumbar spine pain and 
discomfort required many hours of rest and impaired his 
ability to sit or to stand for prolonged periods of time.  

A March 1999 internal medicine evaluation from Jalil Rashti, 
M.D., states that the veteran complained of chronic radiating 
low back pain; bilateral lower extremity numbness; and an 
occasional inability to control his bladder.  The veteran 
reported that his lumbar spine disorder was exacerbated by 
prolonged sitting, standing, walking, and lifting.  On 
examination, the veteran exhibited a normal gait; normal 
lumbar lordosis; a lumbar spine range of motion of forward 
flexion to 50 degrees, extension to 10 degrees, bilateral 
lateral bending to 20 degrees, and bilateral rotation to 30 
degrees; bilateral 2+ knee jerks and absent Achilles (ankle) 
jerks; and no sensory impairment.  Contemporaneous X-ray 
studies of the lumbosacral spine revealed normal lordosis; 
L4-5 and L5-S1 disc space narrowing; large bridging 
osteophytes; and generalized facet arthrosis.  The veteran 
was diagnosed with moderate to severe lumbar spine 
spondylosis.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The Board 
observes that the clinical documentation of record is 
somewhat contradictory as to the nature and severity of the 
veteran's current lumbosacral spine disability.  
Nevertheless, the veteran has consistently complained of 
severe chronic radiating lumbar spine pain.  He has been 
repeatedly found to exhibit persistent symptoms compatible 
with sciatic neuropathy including characteristic pain, 
demonstrable muscle spasms, and absent ankle jerks.  In light 
of such clinical observations, the Board concludes that the 
veteran's lumbar spine disorder most closely approximates the 
criteria for a 60 percent evaluation under the provisions of 
Diagnostic Code 5293.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5293 (2000).  This evaluation represents the maximum 
schedular evaluation for intervertebral disc syndrome.  A 
separate evaluation is not available for lumbar spine 
limitation of motion.  VAOPGPREC 36-97 (Dec. 12, 1997).  


ORDER

A 60 percent evaluation for the veteran's lumbar spine 
degenerative disc disease and hypertrophic spondylosis is 
granted subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

Initially, the Board observes that the RO denied the 
veteran's claim of entitlement to service connection for 
cervicocranial syndrome with vertigo and headaches upon its 
determination that the veteran had not submitted a 
well-grounded claim.  The statutes governing the adjudication 
of claims for VA benefits have recently been amended so as to 
remove the requirement of the submission of a well-grounded 
claim.  The amended statutes direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran and his accredited representative of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The 
veteran's claim for service connection has not been 
considered under the amended statutes.  Therefore, the claim 
must be returned to the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In August 1997, the veteran submitted a claim for service 
connection for cervical spine degenerative disc disease.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  The Board finds that the issue of service 
connection for cervical spine degenerative disc disease is 
inextricably intertwined with the certified issue of his 
entitlement to service connection for cervicocranial syndrome 
given the nature and location of the disabilities.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

The August 1989 VA hospital summary indicates that the 
veteran was receiving Social Security Administration (SSA) 
disability benefits.  Documentation of the veteran's SSA 
award of disability benefits, if any, and the evidence 
considered by the SSA in granting or denying the veteran's 
claim is not of record.  The Court has clarified that the 
VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  Accordingly, this case is REMANDED 
for the following action:

1.  The RO should contact the SSA and 
request that it provide both 
documentation of the veteran's current 
disability benefits, if any, and copies 
of all records developed in association 
with the award of such benefits.  

2.  The RO must then review the claims 
file in order to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and otherwise satisfied.  

3.  The RO should then adjudicate 
the veteran's entitlement to 
service connection for cervical 
degenerative disc disease.  The 
veteran and his accredited 
representative are to be informed 
in writing of the decision and his 
appellate rights.  The issue is not 
on appeal unless there is a notice 
of disagreement and a substantive 
appeal as to the issue.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for cervicocranial syndrome.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No 


inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals

 

